DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1. Claims 1, 2, 4, 5, 7, 8, 10-16, 18, 19, 20-25, 27-32 are pending and currently under consideration for patentability.

Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on September 4, 2018 and December 18, 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
3. Claims 25 and 32 are objected to because of the following informalities:  Line 2 of the claims read, “…filed generator…” but should read –field generator…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4. Claims 1, 2, 4, 5, 7, 10-14, 16, 18-23, 25, 27-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Rijn (20110244443).

5. With regard to claim 1, van Rijn describes a collection method for CTC from blood (Abstract), comprising a filter (Figure 1, Figure 3B (330), Figure 4B (408)), extracorporeal system (Figure 4B (400)), various electronics (Paragraph 123, Sentence 4), control algorithm (Figure 5), front-end components (e.g., computer), middle-ware (e.g., application server), and back-end components (e.g., data server), and Van Rijn describes a method for killing CTCs with electrically-conductive boron or phosphorus-doped diamond-like carbon membrane (DLC) and identifies Ep-CAM distributions in both normal and cancerous  tissues (Figure 7). In addition, Van Rijn describes both a method and apparatus (Figure 1, Abstract) for separating tumor cells (Figure 2 tumor cells (204a); Paragraph 101, Sentence 4) from biological fluid (Paragraph 101, Sentence 1) including blood (Paragraph 123, Sentence 2), wherein van Rijn teaches an apparatus (Figure 3A, Paragraph 66), which includes both a circulating tumor cell (CTC) treatment arrangement (Figure 3A filter assembly (303); Paragraph 123, Sentence 2); a pump arrangement (Figure 4A extracorporeal system (400); Paragraph 124, Sentence 3) circulating (Figure 3A flow arrows 1 and 2) a fluid (Figure 3A limited fluid sample (310); “…system 300 which includes a limited fluid sample 310 (e.g., blood)…”, Paragraph 123, Sentence 2) through the CTC treatment arrangement (303); and an electric field generator (“250-300 V/cm at 1 MHz”, Paragraph 18, Sentence 6) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to the CTC treatment arrangement (303), and configured to apply an electric field (“250-300 V/cm at 1 MHz”,  Paragraph 18, Sentence 6) to the fluid (310) circulating through the CTC treatment arrangement (303). Van Rijn’s electric field generator is inherent from both the electric field value (“250-300 V/cm at 1 MHz”, Paragraph 18, 

6. With regard to claims 2, 13, 22, and 29, van Rijn teaches the apparatus of claim 1, wherein the pump arrangement (see rejection in claim 1) is at least one of(i) a peristaltic pump (Figure 4A, pump (408); Paragraph 124, Sentence 3), or (ii) configured to continuously circulate (Figure 4A bypass (428); Paragraph 124, Sentence 9) the fluid (see rejection of claim 1) through the CTC treatment arrangement (see rejection of claim 1).

7. With regard to claim 4, van Rijn teaches the apparatus of claim 1, wherein the fluid (see rejection of claim 1) is blood (Figure 3A “limited fluid sample (e.g., blood)” (310); Paragraph 123, Sentence 2) from a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2).

8. With regard to claim 5, van Rijn teaches the apparatus of claim 1, wherein the electric field (see rejection of claim 1) at least one of (i) is configured to kill (Paragraph 24, Sentence 1) at least one CTC (Figure 7 Ep-CAM, Paragraph 72) in the fluid (see rejection of claim 1).

9. With regard to claim 7, van Rijn teaches the apparatus of claim 1, wherein the CTC treatment arrangement (see rejection of claim 1) includes at least one of (i) at least one electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2), or (ii) an input port (Figure 4A pressure sensor (P2), fluid conduit (411);  “…between the pump and the filter …”; Paragraph 32, Sentence 1) and an output port ( Figure 4A pressure sensor (P3), fluid conduit (414);  “…the third pressure sensor to monitor pressure between the filter and the valve…”; Paragraph 32, Sentence 2). 

The Merriam-Webster Dictionary defines electroporation as “the application of an electric current to a living surface (such as the skin or a cell membrane) in order to open pores or channels through which 

The Merriam-Webster Dictionary defines chamber as “a natural or artificial enclosed space or cavity” which includes the vessel of the filter (Figure 3B Filter (330)). Electroporation occurs at the filter which is in a flow-through vessel. Because the definition of chamber does not limit chamber by the number of “doors”, a flow-through vessel is a flow-through chamber, so the filter chamber is the electroporation chamber. 

Likewise, the Merriam-Webster Dictionary defines port as “an opening (as in a valve seat or valve face) for intake or exhaust of a fluid”, and the junctions of the fluid conduit and the pressure sensors: P2, P3, are included in the definition.

10. With regard to claim 10, van Rijn teaches the apparatus of claim 7, further comprising: a first tube (Figure 4A blood conduit (411); Paragraph 124, Sentence 3) connected to the output port (see rejection of claim 7) and configured to be inserted into a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Paragraph 10, Sentence 1); a second tube (Figure 3A fluid conduit (320); Paragraph 123, Sentence 2) configured to be inserted into the body (402) and connected to the pump arrangement (see rejection of claim 1); and a third tube (Figure 4A blood conduit (414); Paragraph 124, Sentence 6) connected to the pump arrangement (see rejection of claim 1) and the input port (see rejection of claim 7) of the CTC treatment arrangement (see rejection of claim 1). 

Van Rijn identifies the first tube. Although van Rijn writes about the first tube, “Thereafter, the blood is returned to the patient [from the filter (412)] via conduit 414.” Paragraph 124, Sentence 6), van Rijn description is an oversimplification. The fluid conduit (414) is a series of tubes between two bubble 

Van Rijn identifies the second tube. “Accordingly, bodily fluid 402 (e.g., blood) from a patient is directed along a fluid communication path 404 to pump 408…” (Paragraph 124, Sentence 3). The van Rijn description of second tube is complete.

Van Rijn identifies the third tube. Van Rijn identifies the fluid conduit (Figure 4A, 411), the pressure sensor two (Figure 4A P2 (410)), flow (Figure 4A, arrow) and filter (Figure 4A, filter 412). The van Rijn description of third tube is complete. 

11. With regard to claim 11, van Rijn teaches a method (Abstract) for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), comprising: pumping (“…is directed…” Figure 124, Sentence 3) blood (Figure 3A “limited fluid sample (e.g., blood)” (310); Paragraph 123, Sentence 2) from a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) to an electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2) inside of a CTC treatment arrangement (Figure 3A filter assembly (303); Paragraph 123, Sentence 2); applying an electric field (“250-300 V/cm at 1 MHz”,  Paragraph 18, Sentence 3) to the blood (310) located in the electroporation chamber (330) in order to kill (Paragraph 24, Sentence 1) the at least one CTC (Ep-CAM); and pumping ((“…is directed…”) the electric field applied blood (310) back into the body (402).

12. With regard to claim 12, van Rijn teaches the method of claim 11, wherein the pumping of the blood (see rejection of claim 11) from the body (see rejection of claim 11) and the pumping of the electric field 

13. With regard to claim 14, van Rijn teaches the method of claim 12, further comprising: pumping (see rejection claim 11) further blood (“a patient’s entire blood volume” Paragraph 120, Sentence 3) from the body (see rejection claim 11) to the electroporation chamber (see rejection claim 11); applying a further electric field (see rejection claim 11) to the further blood (“a patient’s entire blood volume”)  located in the electroporation chamber (see rejection claim 11) in order to kill (see rejection claim 11) at least one further CTC (see rejection claim 11); and pumping (see rejection claim 11) the further electric field-applied blood (“a patient’s entire blood volume”) back into the body (see rejection claim 11). Because claim 14 depends on claim 12 and claim 14 add “further” in front of blood for the three tubes: first tube, second tube, and third tube, the applicant indicates a cyclic process of cleaning of CTCs the entire volume or most of the volume of the patients’ blood. Likewise, van Rijn writes, “Accordingly, a long session (e.g., 1-2 hours) capable of clearing a patient's entire blood volume of CTCs can be either performed in a clinic or ambulatory setting.”

14. With regard to claim 16, van Rijn teaches the method of claim 12, the electroporation chamber (see rejection claim 11) including electrodes (“conductive membranes” Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to a field generator (“250-300 V/cm at 1 MHz”, Paragraph 18, Sentence 6), an input port (Figure 4A fluid conduit between patient and pump (408); Paragraph 124, Sentence 4) and an output port (Figure 4A fluid conduit between pressure sensor (424) and the patient; Paragraph 124, Sentence 4).

15. With regard to claim 18, van Rijn teaches the method of claim 16, further comprising: connecting a first tube (Figure 3A fluid conduit (342); Paragraph 123, Sentence 3) to the output port (Figure 4A fluid conduit between pressure sensor (424) and the patient; Paragraph 124, Sentence 4) of the electroporation 

16. With regard to claim 19, van Rijn teaches the method of claim 18, further comprising inserting the first tube (see rejection in claim 18) and the second tube (see rejection in claim 18) into the body (see rejection in claim 11).

17. With regard to claim 20, van Rijn teaches 20, a non-transitory computer-accessible medium (“machine readable medium”, Paragraph 145, Sentence 1) having stored thereon computer-executable instructions (“machine instructions”, Paragraph 145, Sentence 2) for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), wherein, when a computer arrangement (“controllers and other electronic means/processors”, P144, S1) executes the instructions (Figure 5 “control algorithm”, “…a user may interact with an implementation of the subject matter described herein…”, Paragraph 147, Sentence 1), the computer arrangement (“controllers and other electronic means/processors”) is configured to perform procedures (“various embodiments disclosed herein”, Paragraph 144, Sentence 1) comprising: controlling (“various embodiments disclosed herein (e.g., extracorporeal systems)”, Paragraph 144, Sentence 1) pumping (“…is directed…” Figure 124, Sentence 3) blood (Figure 3A “limited fluid sample (e.g., blood)” (310); Paragraph 123, Sentence 2) from a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) to an electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2) inside of a CTC treatment arrangement (Figure 3A filter assembly (303); Paragraph 123, Sentence 2); controlling (“control algorithm”) an application (“machine instructions”) of an electric field (“250-300 V/cm at 1 MHz”,  Paragraph 18, Sentence 3) to the blood (310) located in the electroporation 

18. With regard to claim 21, van Rijn teaches the computer-accessible medium of claim 20, wherein the control (Figure 5 “control algorithm”) of the pumping (see rejection in claim 20) of the blood from the body (see rejection in claim 20) and the pumping (see rejection in claim 20) of the electric field (see rejection in claim 20) applied blood (see rejection in claim 20) into the body (see rejection in claim 20) is performed by controlling (see rejection in claim 20) a pumping arrangement (Figure 3B syringe pump (350); Paragraph 123, Sentence 3).

19. With regard to claim 23, van Rijn teaches the computer-accessible medium of claim 20, wherein the computer arrangement (see rejection in claim 20) is further configured to: control (see rejection in claim 21) pumping (see rejection in claim 20) further blood (“a patient’s entire blood volume” Paragraph 120, Sentence 3) from the body (see rejection claim 20) to the electroporation chamber (see rejection in claim 20); control (see rejection claim 21) an application (see rejection claim 20) of a further electric field (see rejection claim 20) to the further blood (see rejection claim 20) located in the electroporation chamber (see rejection in claim 20) in order to kill (see rejection claim 20) at least one further CTC (see rejection claim 20); and control (see rejection claim 21); pumping (see rejection claim 20) the further electric field-applied blood (see rejection claim 20) back into the body (see rejection claim 20). See rejection in claim 14 for more description about “further” in front of “blood”. 

20. With regard to claim 25, van Rijn teaches the computer-accessible medium of claim 20, wherein the electroporation chamber (see rejection in claim 20) includes electrodes (“conductive membranes” Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to a field generator (“250-300 V/cm at 1 MHz”, Paragraph 18, Sentence 6), an input port 

21. With regard to claim 27, van Rijn teaches a system for killing (Paragraph 24, Sentence 1) at least one circulating tumor cell (CTC) (Figure 7 Ep-CAM, Paragraph 72), comprising: a computer (“client computer”, P147, S1) hardware arrangement (“any combination of such back-end, middleware, or front-end components”, P147, S1) specifically configured to: control (Figure 5 “control algorithm”) pumping (“…is directed…” Figure 124, Sentence 3) of blood (Figure 3A “limited fluid sample (e.g., blood)” (310); Paragraph 123, Sentence 2) from a body (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) of a patient (Figure 4A bodily fluid (402); Paragraph 124, Sentence 2) to an electroporation chamber (Figure 3B, Filter (330); Paragraph 123, Sentences 2) inside of a CTC treatment arrangement (Figure 3A filter assembly (303); Paragraph 123, Sentence 2); control (Figure 5 “control algorithm”) an application (“machine instructions”, Paragraph 145, Sentence 2) of an electric field (“250-300 V/cm at 1 MHz”,  Paragraph 18, Sentence 3) to the blood (Figure 3A “limited fluid sample (e.g., blood)” (310); Paragraph 123, Sentence 2) located in the electroporation chamber (330) in order to kill (Paragraph 24, Sentence 1) the at least one CTC (Figure 7 Ep-CAM, Paragraph 72); and control (Figure 5 “control algorithm”) pumping (“…is directed…” Figure 124, Sentence 3) of the electric field-applied blood (310) back into the body (402).

22. With regard to claim 28, van Rijn teaches the system of claim 27, wherein the pumping (“…is directed…” Figure 124, Sentence 3) of the blood (see rejection in claim 27) from the body (see rejection in claim 27) and the pumping (see rejection in claim 27) of the electric field applied blood (310) into the body (402) is performed using a pumping arrangement (Figure 3B syringe pump (350); Paragraph 123, Sentence 3).

23. With regard to claim 30, van Rijn teaches the system of claim 27, wherein the computer (“client computer”, P147) hardware (“middleware”, “back-end component” “data communications” “LAN”, WAN”, “Internet”, “data server”, P147) arrangement (“…a computing system and/or devices… any combination of such back-end, middleware, or front-end components…”, P147, S1) is further configured to: control (Figure 5 “control algorithm”) pumping (“…is directed…” Figure 124, Sentence 3) of further blood (“a patient’s entire blood volume” Paragraph 120, Sentence 3) from the body (see rejection in claim 27) to the electroporation chamber (see rejection in claim 27); apply a further (“a patient’s entire blood volume” Paragraph 120, Sentence 3) electric field (“250-300 V/cm at 1 MHz”, Paragraph 18, Sentence 3) to the further (“a patient’s entire blood volume”) blood (310) located in the electroporation chamber (see rejection in claim 27) in order to kill (see rejection claim 27) at least one further CTC (see rejection claim 27); and control (see rejection claim 27) pumping (see rejection claim 27) of the further (“a patient’s entire blood volume”) electric field-applied blood (310) back into the body (402).

24. With regard to claim 32, van Rijn teaches the system of claim 27, wherein the electroporation chamber (see rejection in claim 27) includes electrodes (“conductive membranes” Paragraph 24, Sentence 2) electrically connected (Figure 3B enclosed electronics (360); Paragraph 123, Sentence 4) to a field generator (“250-300 V/cm at 1 MHz”, Paragraph 18, Sentence 6), an input port (Figure 4A pressure sensor (P2), fluid conduit (411);  “…between the pump and the filter …”; Paragraph 32, Sentence 1), and an output port ( Figure 4A pressure sensor (P3), fluid conduit (414);  “…the third pressure sensor to monitor pressure between the filter and the valve…”; Paragraph 32, Sentence 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25. Claims 8, 15, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over von Rijn in view of Nuccitelli (US 20140358066).

26. With regard to claim 8, van Rijn teaches the apparatus of claim 7, the electroporation chamber (see rejection in Claim 7) electrically connected (see rejection of claim 1), electrodes (“conductive membranes” Paragraph 24, Sentence 2), and the electric field generator (see rejection of claim 1).

van Rijn fails to teach a plurality of electrodes.

However, Nuccitelli describes a suction-electrode assembly for nanosecond pulsed electric field (nsPEF) treatments of tumors (Abstract), comprising a nsFEP system (Figure 1, 100, Paragraph 98, 

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the parallel-plate electrodes as taught by van Rijn with a suction-electrode assembly including a plurality of electrodes, as taught by Nuccitelli, to test for identification the source of the CTCs. Nuccitelli writes, “The nature of the electrode used mainly depends upon the shape of the tumor. Its physical size and stiffness can also be taken into account in selection of a particular electrode type.” (Paragraph 111, Sentences 1 and 2).

27. With regard to claims 15, 24, and 31, van Rijn teaches an electric field (see rejection claim 11).

Van Rijn fails to teach a plurality of micro pulses.

However, Nuccitelli teaches the use of an electric field that includes a plurality (Paragraph 164, Sentence 2) of micro pulses (Paragraph 9, Sentence 4; Paragraphs 16, 35 and 171-173).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electric field disclosed by van Rijn with a plurality of micro pulses, as taught by Nuccitelli, to maximize expression of membrane protein (e.g., calreticulin. Ep-CAM) (Nuccitelli, Paragraph 0158, Sentence 4). 

Conclusion
28. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Yakovenko et al. (US 6969604) Electroporation Chamber.
Anil B. Shrirao, High aspect ratio electrodes for high yield electroporation of cells, electrical engineering PhD dissertation, New Jersey Institute of Technology, August 2012.
Ragsdale et al. (US 20070231873 A1) MULTI-CHANNEL ELECTROPORATION SYSTEM.
Rosa (WO 9641292) INFORMATION ENTRY VALIDATION SYSTEM AND METHOD FOR A DIALYSIS MACHINE.
Jorge Nieva et al High-definition imaging of circulating tumor cells and associated cellular events in non-small cell lung cancer patients: a longitudinal analysis 2012 Phys. Biol. 9 016004).
Justin Stebbing The Efficacy of Lapatinib in Metastatic Breast Cancer with HER2 Non-Amplified Primary Tumors and EGFR Positive Circulating Tumor Cells: A Proof-Of-Concept Study, PLOS ONE, May 2013| Volume 8|Issue 5| e62543).
Zihua Zeng, A cancer cell-activatable aptamer-reporter system for one-step assay of circulating tumor cell, Mol Ther Nucleic Acids, 2014, Aug 12;3(8):e184. doi: 10.1038/mtna.2014.36
Heinemann et al. NFKB Signaling Is Induced by the Oncoprotein Tio through Direct Interaction with TRAF6, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 281, NO. 13, pp. 8565–8572, March 31, 2006.
Konstantin Cesnulevicius, Expansion, differentiation and transfection of ventral mesencephalic progenitor cells – characterization in vitro and after implantation in animal model of Parkinson’s disease, October 20th, 2006, PhD Dissertation, University of Veterinary Medicine Hannover.

29. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/ANDREW J MENSH/Primary Examiner, Art Unit 3781